On petition for rehearing.
Lord, J.
We have examined the matter suggested by the motion, and do not think the proof sufficient. In principle, it is •covered by what has already been said, and there is no purpose to be served by encumbering the record with a review of conflicting facts; and for this reason it was not deemed necessary to give the matter particular mention. In a word, the evidence upon which this second mistake is asserted, in view of the time •elapsed since the settlement, the nature of the proof, and its contradiction by the defendant, was not of that clear and decisive character required in such cases. Besides there are equities set up by the defendant in respect to the payment which it would be necessary to investigate if this matter is to be re-investigated. We are all impressed with the conviction that the record does not present such a case as calls for the exercise of the jurisdiction invoked.
The motion is denied.